Citation Nr: 1100823	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  09-16 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for psychiatric disability.

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to service connection for a respiratory disorder, 
claimed as due to exposure to herbicides in Korea.

4.  Entitlement to service connection for a gastrointestinal 
disability.

5.  Entitlement to service connection for rhinitis.

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to service connection for chronic laryngitis.

8.  Entitlement to service connection for migraine headaches.

9.  Entitlement to service connection for anal fistula.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 
1969.  Service in the Republic of Korea in 1968 and 1969 is 
indicated by the evidence of record. 

These matters come before the Board of Veterans' Appeals (Board) 
from a February 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

The Veteran's claim on appeal was initially characterized as a 
claim of service connection for a nervous condition.  In Clemons 
v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of 
Appeals for Veterans Claims (Court) held that a claim is not 
limited to the diagnosis identified by the Veteran.  More 
precisely, a claim is for a disability that may reasonably be 
encompassed by several factors including: (1) the claimant's 
description of the claim; (2) the symptoms the claimant 
describes; and (3) the information the claimant submits or that 
VA obtains in support of the claim.  The claims file shows that 
the Veteran has been variously diagnosed as having anxiety and 
depressive disorder.  The Board thus finds that the Veteran's 
claim is not limited solely to a nervous condition.  Instead, the 
claim is properly characterized broadly as a claim of service 
connection for an acquired psychiatric disorder, anxiety and 
depressive disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts that service connection is warranted for each 
of his claimed disabilities on the basis that they had their 
onset in service.  In support, he maintains that they are related 
to his in-service exposure to Agent Orange while serving near the 
DMZ in Korea.  The Veteran also asserts that he was treated for 
these conditions after service, but reports that some of the 
records of his care are no longer available.  The Veteran 
reports, however, that he receives regular VA treatment at the 
Arecibo and San Juan, Puerto Rico, VA Medical Centers.

As to his contention regarding in-service herbicide exposure, the 
Board notes that as the RO has acknowledged, the Department of 
Defense (DoD) has confirmed that the herbicide, Agent Orange, was 
used from April 1968 through July 1969 along the Korean 
Demilitarized Zone (DMZ).  The VA Adjudication Manual (Manual) 
contains procedures that VA must follow to verify herbicide 
exposure in locations other than the Republic of Vietnam, to 
include along the DMZ in Korea.  The Manual notes that herbicides 
were used along the DMZ between May 1968 and July 1969.  
Specifically, the Manual provides that the following development 
should be performed in cases involving alleged exposure outside 
of Vietnam, and in particular along the DMZ in Korea.  See M21-
1MR, Part IV, Subpart ii, Chapter 2, Section C, paragraph 10(p).  
The United States Court of Appeals for Veterans Claims (Court) 
has consistently held that the evidentiary development procedures 
provided in VBA's Adjudication Procedure Manual, M21-1, are 
binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) 
(holding that the Board failed to comply with the duty to assist 
requirement when it failed to remand the case for compliance with 
the evidentiary development called for by the M21-1).  To date, 
development regarding the Veteran's reported in-service Agent 
Orange exposure in the Republic of Korea has not been performed.  
Accordingly, this case must be remanded for development in 
accordance with M21-1MR to be performed.

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude a 
Veteran from establishing service connection with proof of direct 
causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, although the Veteran reports that copies of records 
relating to much of his post-service private treatment are not 
available, in his September 2008 and February 2009 statements he 
indicated that he receives regular VA treatment at the Arecibo 
and San Juan, Puerto Rico, VA Medical Centers and that records of 
his care at these facilities, dated since January 2006, would 
support his claim.  The claims folder, however, contains VA 
outpatient treatment records, however, dated only from June 2008 
to January 2009.  Because records generated by VA facilities that 
might have an impact on the adjudication of a claim are 
considered constructively in the possession of VA adjudicators 
during the consideration of a claim, VA must obtain these 
records.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 U.S.C.A. 
§ 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) (2010).  As such, 
the Board has no discretion and for this reason as well must 
remand these claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any pertinent, outstanding medical 
records from the Arecibo and San Juan, Puerto 
Rico, VA Medical Centers, dated since January 
2006.

2.  Comply with the evidentiary development 
noted in M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, para. 10(p).

3.  Schedule the Veteran to undergo an 
appropriate VA examination(s) to determine 
the nature, extent, onset and etiology of any 
psychiatric, skin, respiratory (to include 
rhinitis and sinusitis) and/or 
gastrointestinal disabilities, as well as any 
laryngitis, headaches or anal fistula found 
to be present.  The claims folder should be 
made available to and reviewed by the 
examiner(s).  All indicated studies should be 
performed, and all findings should be 
reported in detail.  

The examiner(s) must diagnose any 
psychiatric, skin, respiratory (to include 
rhinitis and sinusitis) and/or 
gastrointestinal disabilities, as well as any 
laryngitis, headaches or anal fistula found 
to be present.  Thereafter, the examiner(s) 
must opine as to whether it is at least as 
likely as not any of these conditions is 
related to or had its onset during his period 
of active duty.  

In offering these impressions, the 
examiner(s) must specifically acknowledge the 
Veteran's report of a continuity of post-
service symptoms.  In addition, in offering 
these opinions, the examiner may not rely 
alone on the fact that VA has not established 
a presumption of service connection for the 
above conditions based on in-service Agent 
Orange exposure.  

If the examiner(s) is unable to offer any of 
the requested opinion(s), it is essential 
that the examiner offer a rationale for the 
conclusion that an opinion could not be 
provided without resort to speculation, 
together with a statement as to whether there 
is additional evidence that could enable an 
opinion to be provided, or whether the 
inability to provide the opinion is based on 
the limits of medical knowledge.  See Jones 
v. Shinseki, 23 Vet. App. 382 (2010). 

The rationale for any opinion expressed 
should be provided in a legible report.

4.  Then readjudicate the Veteran's claim.  
If any benefit sought on appeal is not 
granted, the RO should issue the Veteran and 
his representative a supplemental statement 
of the case and provide them an opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

